Case 2:20-cv-07076-JMV-JBC Document 9 Filed 06/19/20 Page 1 of 1 PageID: 148



     JONATHAN E. LEVITT (JEL-3881)
     MICHELLE L. GREENBERG (MG-3047)
     JASON N. SILBERBERG (JNS-6611)
     NICOLE M. DEWITT (183212016)
     FRIER & LEVITT, LLC
     84 Bloomfield Avenue
     Pine Brook, NJ 07058
     (973) 618-1660
     Attorneys for Defendants
     Integrity Practice Solutions, LLC;
     Integrity Medical Systems, LLC; and Chintan Trivedi

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


      SALERNO MEDICAL ASSOCIATES, LLP,
                                                        Civil Action No. 2:20-cv-7076
                                   Plaintiffs,
             v.
                                                        NOTICE OF APPEARANCE
      INTEGRITY PRACTICE SOLUTIONS, LLC;
      INTEGRITY MEDICAL SYSTEMS, LLC;
      CHINTAN TRIVEDI; JOHN DOES 1-10; and
      ABC CORPORATIONS 1-10,

                                  Defendants.


            I, Nicole M. DeWitt, of Frier & Levitt, LLC, do hereby enter an appearance on behalf of

     Defendants, INTEGRITY PRACTICE SOLUTIONS, LLC, INTEGRITY MEDICAL SYSTEMS,

     LLC and CHINTAN TRIVEDI, in the above-captioned lawsuit.


                                                 FRIER & LEVITT, LLC
                                                 Attorneys for Defendants
                                                 Integrity Practice Solutions, LLC;
                                                 Integrity Medical Systems, LLC; and Chintan
                                                 Trivedi

                                                 By:_s/ Nicole M. DeWitt
                                                 Nicole M. DeWitt, Esq. (183212016)

     Dated: June 19, 2020




                                                    1
